Order unanimously affirmed without costs. Memorandum: Plaintiff contends that she was injured when she came in contact with a drain cleaner splashed about the bathroom of a bar. She alleges that a bailment arose when defendant Samuel Alesso gave the drain cleaner to defendant Michael Snow, the owner of the bar. We disagree. There is no bailment because Alesso did not intend that the drain cleaner would be redelivered to him (see generally, 9 NY Jur 2d, Bailments and Chattel Leases, § 1). Nor is there any merit to the contention that Alesso’s act in providing Snow with the drain cleaner constituted negligent entrustment. At the time Alesso allegedly gave the drain cleaner to Snow, he had no reason to believe that it would be misused to the detriment of others (see, *1024Restatement [Second] of Torts § 302 B, comment e [E]). (Appeals from Order of Supreme Court, Monroe County, Affronti, J.—Summary Judgment.) Present—Denman, P. J., Callahan, Pine, Doerr and Boehm, JJ.